Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 03-1593

                             DANNY M. KELLY,

                         Plaintiff, Appellant,

                                      v.

                        NORTEL NETWORKS CORP.,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]


                             Before
                 Campbell, Senior Circuit Judge,
               Torruella and Selya, Circuit Judges.


     Danny M. Kelly on brief pro se.
     Andrew D. Kang, John D. Hanify and Hanify & King, on brief for
appellee.



                           February 11, 2004
          Per Curiam. Upon de novo review, we affirm the dismissal

of this suit for failure to state a claim.   During an IFP screening

under 28 U.S.C. § 1915(d), the district court observed that the

complaint showed on its face that appellant previously had filed a

suit for "breach of contract" against the same defendant.        The

court afforded appellant notice and an opportunity to show why his

current suit, for "unjust enrichment," should not be dismissed for

improper "claim splitting." Appellant's response, that the current

suit was based upon a different legal theory, was insufficient to

avert dismissal.

          The public record in the prior suit shows that a final

judgment on the merits was entered against appellant before he

filed this suit.   See Kelly v. Nortel, 18 Fed. Appx. 19 (1st Cir.

2001), cert. denied, 537 U.S. 830 (2002).     The two suits involve

the same cause of action, i.e., the same transaction or series of

transactions.   The prior judgment thus is conclusive as to all

issues which were actually litigated as well as all matters which

could have been litigated in the first suit.       Gonzalez v. Banco

Cent. Corp., 27 F.3d 751, 755-56 (1st Cir. 1994).        Appellant's

current legal theory could have been litigated in the first suit,

so it is barred by the doctrine of res judicata.    Id.; see also In

re Colonial Mortgage Bankers Corp., 324 F.3d 12, 15 (1st Cir. 2003)

(holding that a court may dismiss sua sponte for failure to state




                                -2-
a claim where the facts gleaned from the complaint and public

record conclusively establish the defense).

          Appellant's argument that the dismissal violates his

Seventh Amendment right to a jury trial is patently frivolous since

there was no issue of fact to be resolved, only an issue of law.

Cf. Aetna Casualty & Sur. Co. v. P & B Autobody, 43 F.3d 1546,

1567-68 (1st Cir. 1994) (citing cases).

          Appellee has asked us to enjoin appellant from bringing

any future actions arising out of the same transactions.       The

conclusive bar of res judicata, ipso facto, provides a disincentive

to the bringing of future suits.

          Appellant is warned that any filing of repetitive suits

despite the conclusive bar of res judicata places an unreasonable

burden on the defendant, as well as on the court.     Accordingly,

should he persist, the court may exercise its inherent authority to

impose sanctions on its own motion, or to take other action to

prevent frivolous, vexatious litigation or appeals.

          The judgment is summarily affirmed.   Appellant's motion

for a "change of venue" is denied.




                               -3-